JUDGMENT ORDER

GOLDBERG, Senior Judge:
Upon consideration of the Department of Commerce’s Final Results of Redetermination Pursuant to Court Remand (“Redetermination Results”) filed pursuant to the Court’s decision in ILVA Lamiere e Tubi S.r.l. and ILVA S.p.A. v. United States, Slip Op. 03-97 (July 29, 2003), and all other papers filed herein, and no parties having filed comments regarding the Redeter-mination Results, it is hereby
ORDERED that the Redetermination Results are sustained in all respects.
SO ORDERED.